DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “270”, “290”, and “291” within figure 9. 
 Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Figures 7-10 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See MPEP § 608.02(g).  Corrected 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaoka (US7073294 hereinafter Yamaoka).
	With regard to claim 1, 
	A door weather strip (10) comprising a fin portion (11) provided to a corner portion (provided on front upper corner of rear door 3) in a rear portion of a door (3) of a motor vehicle (1), the fin portion (11) being formed by molding (“molded part 11”, column 1 line 62) and mounted so as to cover inside of the motor vehicle (1) in the corner portion (provided on front upper corner of rear door 3), wherein 
	on a mounting surface side (12) of the fin portion (11) of the door weather strip (10), 
	a drainage lip (13) is provided, the drainage lip (13) protruding from the mounting surface (12) to outside of the motor vehicle (1) and extending in a linear shape (13 on the left side, see figure 4) from front (left side of figure 4) of the motor vehicle (1) to rear (right side of figure 4) of the motor vehicle (1) and further downward (see shape of figure 4), and
	the drainage lip (13 on the left of figure 4) does not come into contact with a rear end rib (13 on the right of figure 4) formed on the fin portion (11) at a rear end (right side of figure 4) of the motor vehicle (1), and a drainage recess (15) is formed between a door frame (3c) and the rear end rib (13 on the right of figure 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaoka in view of “Applicant’s admitted prior art figure 7”.

	With regard to claim 2, Yamaoka teaches 
wherein when the fin portion (11) is mounted (12) on the corner portion (provided on front upper corner of rear door 3) of the door (3), 
	Yamaoka does not teach that a tip of the drainage lip of the fin portion does not come into contact with an opposite member on the door side.



	It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to the drainage lip not come in contact with the opposite member on the door side because this allows water to continue to be guided toward the drainage recess in the closed position where water can sometimes still slip through tight openings of the weather strip. 

Examiner notes that although figure 7 in the application is not labeled as “prior art”, figure 7 is described in the specification as “Description of Related Art” on page 1. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaoka in view of Krefta (US20190217693 hereinafter Krefta).

	With regard to claim 3, Yamaoka does not teach that the angle of the drainage lip is between 17 and 50 degrees.

	However Krefta teaches a molded sealing lip (30, “The seal arrangement 30 is configured as a molded sealing lip”) that can be angled in a 

	It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have the drainage lip have an angle anywhere from 17 degrees to 50 degrees because this allows water to drain into the drainage recess. Too high an angle would not properly allow water to drain properly and too low a angle would not drain the water and cause buildup.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaoka in view of Inai (US20160200184 hereinafter Inai)

	With regard to claim 4, Yamaoka does not teach a plurality of drainage lips.
	Hoever Inai teaches a weather strip for the corner of a vehicle door that contains two drainage lips (23c and 24c shown in figures 10a-10c)

	It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have had added a second drainage lip, because the second drainage lip would guide water missed or not contacted by the first drainage lip into the drainage recess allowing for better water drainage throughout the system. It has also been held that mere duplication of parts has 

	With regard to claim 5, Yamaoka does not teach that the height of the drainage lip increases as it goes downward

	It would have been obvious to one of ordinary skill in the art, at the time the invention was made, having the second drainage lip of Inai, to have the height of the drainage lip increase as it goes downward since it has been held that mere scaling up of a prior art process capable of being scaled up would not establish patentability (See MPEP 2144.04 IV)











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ALVAREZ whose telephone number is (571)272-7830. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL ALVAREZ/Examiner, Art Unit 3637                                                                                                                                                                                                        
/DANIEL J TROY/Supervisory Patent Examiner, Art Unit 3637